Detailed Action
Status of Application, Amendments and/or Claims
1a.	The present application is being examined under the pre-AIA  first to invent provisions. 
1b.	  The amendment the response filed on 21 December 2021 has neem entered. 
 
Status of Claims:
1c.	Claims 68-86 are pending and under consideration.
Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	The amendment has overcome the rejection of claims 68-85 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The amended claims no longer encompass nucleic acid fragments or nucleic acids that encode fragments.
2b.	The amendment has overcome the rejection of claims 68-85 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for not enabling the full scope of the claimed invention. The amended claims no longer encompass nucleic acid fragments or nucleic acids that encode fragments.

Maintenance of Previous Rejections:
 Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d  1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about 

3a.	Claims 68-85 stand rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-21 of U.S. Patent: 9,272,024 (same inventive entity as the instant application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed a composition that comprises a) a nucleic acid sequence that encodes IL-12 p35 subunit and b) a nucleic acid sequence that encodes IL-12 p40 subunit, wherein the nucleic acid sequence that encodes IL-12 p35 subunit is at least 95%-98% homologous to SEQ ID NO:1 and encodes a protein at least 90%-95% homologous to SEQ ID NO:2, and the nucleic acid sequence that encodes IL-12 p40 subunit is at least 95%-98% homologous to SEQ ID NO:3 and encodes a protein at least 90%-95% homologous to SEQ ID NO:4.
One difference between the instant claims and the patented claims is that the instant claims recite a nucleic acid that is at least 90% homologous to SEQ ID NO:1 or 3, while the ‘024 patent claims recite a nucleic acid that is at least 95% homologous to SEQ ID NO:1 or 3. However, both sets of claims encompass nucleic acids encoding the same polypeptide. 
Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.
Additionally, MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  See In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  

3b.	Claims 68- 85 stand rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-15 of U.S. Patent: 9,981,036 (same inventive entity as the instant application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed a composition that comprises a) a nucleic acid sequence that encodes IL-12 p35 subunit and b) a nucleic acid sequence that encodes IL-12 p40 subunit, wherein the nucleic acid sequence that encodes IL-12 p35 subunit is at least 90% homologous to SEQ ID NO:1 and encodes a 
One difference between the instant claims and the patented claims is that the instant claims recite a nucleic acid that is at least 90% homologous to SEQ ID NO:1 or 3, while the ‘036 patent claims recite a nucleic acid that is at least 95% homologous to SEQ ID NO:1 or 3. However, both sets of claims encompass nucleic acids encoding the same polypeptide. 
Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ ” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.
Additionally, MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  See In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is 
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim. See MPEP § 804 (II)(B)(2)(a).

Response to Applicant’s Argument:

3c.	On pages 8-9 of the response filed on 21 December 2021, Applicants request that the rejections be held abeyance until the indication of otherwise allowable subject matter. Applicant's argument has been fully considered.  The double patenting rejections discussed above are maintained and are the only remaining issues.  Thus, 

Claim Rejections - 35 U.S.C. §112 [a], Scope of enablement:
New Rejection Necessitated by Applicant’s Amendment:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


4.	Claim 86 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising an isolated nucleic acid comprising the nucleotide sequence set forth in SEQ ID NO: 1 that encodes the IL-12p35 of SEQ ID NO:2; and an isolated nucleic acid comprising the nucleotide sequence set forth in SEQ ID NO: 3 that encodes the IL-12p40 of SEQ ID NO:4; does not reasonably provide enablement for a composition that comprises nucleic acid sequence fragments of SEQ ID NOs: 1 and 3 that encode protein fragments of SEQ ID NOs: 2 and 4, respectively, wherein the fragment of SEQ ID NO: 1 is between 150 and 657 nucleic acids in length, wherein the fragment of SEQ ID NO: 2 is between 50 and 218 amino acids in length, wherein the fragment of SEQ ID NO: 3 is .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The instant claims are drawn to a genus of nucleic acid fragments between 150 to 657 nucleic acids of SEQ ID NO:1 or between 150 and 984 nucleic acids of SEQ ID NO:3, that encode fragments of the polypeptide of SEQ ID NO:2 that is between 50 and 218 amino acids in length, or SEQ ID NO:4 that is between 50 and 327 amino acids in length. The claims recite nucleic acids comprising specific fragment lengths, including small fragments, wherein the nucleic acid fragment encodes protein fragments. However, the specification does not teach fragments of nucleic acids that encode the recited protein fragments.  The instant claims are drawn to a genus of nucleic acid fragments between 150 and 657 nucleic acids of SEQ ID NO:1 and between 150 and 984 nucleic acids of SEQ ID NO:3, that encode fragments of the polypeptide of SEQ ID NO:2, (fragment of 50 to 218 amino acids) or SEQ ID NO: 4, (fragment of 50 to 327 amino acids). However, without a recognized correlation between the recited fragments and function, those of ordinary skill in the art would not be able to identify without further testing which fragments of the nucleic acid sequences of SEQ ID NO: 1 or 3 would encode fragments of the polypeptide of SEQ ID NO: 2 or 4 that have a functional activity. For example a fragment that comprises 150 nucleotides of SEQ ID NO:1 or 3 would not be expected to encode a protein fragment that displays any activity. Likewise, a fragment that comprises 50 amino acids of SEQ ID NO:2 or 4 would not be expected to display the activity of the full length protein.  

As was set forth in the office actions of 23 December 2019 and 23 June 2019, the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex.  While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These or other regions may also be critical determinants of antigenicity.  However, Applicants have provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the protein which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions.  Although the specification outlines art-recognized procedures for producing and screening for active muteins, this is not adequate 
The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the instant case, Applicant only discloses a nucleic acid sequence encoding IL-12p35 and IL-12p40, and fails to disclose the characteristics of all the encompassed nucleic acids that encode functional fragments of IL-12p35 and IL-12p40.  The instant specification discloses an isolated nucleic acid comprising the nucleotide sequence set forth in SEQ ID NOs:1, 3, which encodes the polypeptide of SEQ ID NOs:2, 4, respectively.  However, the specification fails to disclose functional fragments of IL-12p35 and IL-12p40 encoded by the nucleic acid of SEQ ID NOs:1 and 3, that display a desired activity of IL-12p35 and IL-12p40.  Thus, while the instant specification provides an enabling disclosure for the nucleic acid of SEQ ID NOs:1 and 3, encoding the polypeptides of SEQ ID NOs:2 and 4, absent 
Furthermore, while recombinant techniques are available, it is not routine in the art to screen large numbers of polypeptides that might potentially retain the desired activity, because the expectation of obtaining similar activity is unpredictable. Thus one of skill in the art would require additional guidance, such as information as to what structural features would result in nucleic acids that encode “fragments” of IL-12p35 and IL-12p40. Thus, to practice the invention commensurate with the scope of the claims would result in undue experimentation.  Although the specification outlines art-recognized procedures for producing and screening for nucleic acids that encode functional fragments of IL-1p35 and IL-12p40, this is not adequate guidance as to the nature of nucleic acids encoding functional fragments that may be constructed, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation.
Thus, one skilled in the art must screen infinite fragments of SEQ ID NOs: 1-4 and screen for activity.  Applicants provide an invitation to the skilled artisan to use the current invention as a starting point to further identify nucleic acids that comprise fragments of SEQ ID NOs: 1 and 3 that encode fragments of the amino acid sequences of SEQ ID NOs: 2 and 4. The claims recite specific fragment lengths, including small fragments. However, the specification does not teach the whether the recited fragments thereof maintain the required activity.  As was set forth in the previous office actions, the art recognizes that function cannot be predicted 
Due to the large quantity of experimentation necessary to generate a composition that comprises fragments of the nucleic acid sequences of SEQ ID NO: 1 or 3 that encode protein fragments of the amino acid sequences of SEQ ID NOs: 2 and 4, respectively, and screen the same for activity; the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity for said fragment; the absence of working examples directed to same; the complex nature of the invention; the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Conclusion:

5. 	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Fozia Hamud
Patent Examiner
Art Unit 1647
04 February 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647